In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Minardo, J.), dated September 27, 2002, which denied their motion pursuant to CPLR 4404, inter alia, to set aside a jury verdict in favor of the defendants New York Transit Authority and John J. Lebrio as against the weight of the evidence.
Ordered that the appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the Supreme Court (see CPLR 5525 [a]; 5526; Matter of Board of Educ. of Greenburgh Eleven Union Free School Dist. v Polonio, 308 AD2d 491 [2003]; Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002]; Whyte v Destra, 298 AD2d 384 [2002]; Sultan v Sultan, 295 AD2d 498 [2002]). Here, although the plaintiffs seek review of an order which denied their motion pursuant to CPLR 4404, inter alia, to set aside a jury verdict in favor of two of the defendants, they did not include the trial transcript in the record. Accordingly, the record is inadequate to enable this Court to render an informed decision on the merits, and the appeal must be dismissed (see Eastern Numismatics v Binnick, 300 AD2d 620 [2002]; Garnerville Holding Co. v IMC Mgt., supra; Whyte v Destra, supra; *428Matison v County of Nassau, 290 AD2d 494 [2002]; Matter of Nicoll, 191 AD2d 444 [1993]). Krausman, J.P., Luciano, Cozier and Spolzino, JJ., concur.